Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT

                                      No. 04-15-00221-CV

                IN THE INTEREST OF L.L.W., S.Y.W. and L.D.L., Children

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-01142
                     Honorable Charles E. Montemayor, Judge Presiding

       BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED.

       We order that no costs be assessed against appellant Mother because she is indigent.

       SIGNED July 15, 2015.


                                                  _____________________________
                                                  Marialyn Barnard, Justice